Citation Nr: 0613461	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-16 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinea pedis 
(athlete's foot).

2.  Entitlement to service connection for an inadequate 
personality and acute brain syndrome.


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to October 
1968 and from November 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The appeal originally included the issue of service 
connection for PTSD.  In a December 2005 rating decision, the 
RO awarded service connection for PTSD, representing a full 
grant of benefits.  Therefore, this issue is not before the 
Board. 

The veteran originally requested a hearing before a member of 
the Board of Veterans Appeals.  In February 2006, the veteran 
withdrew his request. 

The Board notes a November 2004 rating decision relating to 
the veteran's claim for service connection for an inadequate 
personality and acute brain syndrome.  The veteran filed a 
timely notice of disagreement in December 2004.  However, the 
RO has not issued a statement of the case on these issues.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The issues of service connection for an inadequate 
personality and acute brain syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

There is no evidence of tinea pedis in service or evidence 
relating the current tinea pedis to service. 


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper letter 
notification for his service connection claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO provided the veteran with letter notification dated 
June 2005.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claim.  The VA fully 
notified the veteran of what is required to substantiate his 
service connection claim in the notification letter and in 
the statement of the case (SOC) dated April 2004.  The RO 
notified the veteran as to the reasons why he was not 
entitled to an service connection in the September 2002 
rating decision and in the SOC.  The SOC fully provided the 
laws and regulations regarding entitlement to the benefits 
sought, and included a detailed explanation as to why the 
veteran had no entitlement to service connection under the 
applicable laws and regulations based on the evidence 
provided.  Together, the notice letter and the SOC provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim for 
service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date only 
after the initial unfavorable agency decision.  Based on the 
Board decision below, no effective date will be assigned and 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records and VA treatment records.  With respect to 
the claim for service connection tinea pedis, the veteran was 
not granted a VA examination.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as 
discussed in the below decision, these requirements are not 
met.  Thus, even though there is not a VA examination in the 
record relating to the skin condition of the feet, the VA has 
fulfilled its duty to assist.  Thus, it does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims service connection for tinea pedis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The service medical records, including the reports of 
entrance and separation examinations, did not contain a 
complaint, finding, or history of tinea pedis or skin 
condition of the feet.  Records show that in September 1969, 
the veteran had a dressing on his right big toe, but there is 
no diagnosis of tinea pedis or any skin disorder.   

VA treatment records show that the veteran has been treated 
for tinea pedis since March 2000.   

The veteran does not offer any evidence to support his claim 
of tinea pedis.  The Board has considered the veteran's 
belief that the tinea pedis is related to service.  However, 
while the veteran is competent as a lay person to report that 
on which he has personal knowledge, he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the present case, the Board declines to obtain a medical 
opinion with respect to the claim of service connection for 
tinea pedis because while there is evidence of a current 
condition, there is no evidence of pertinent disability in 
service.  Thus, there is no true indication that the 
condition is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
abnormal findings in service and the negative examination 
performed at separation from service, any opinion relating a 
current tinea pedis, even if it were present, to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2005).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

The Board carefully reviewed the record and concludes that a 
preponderance of the evidence is against the veteran's claim 
for service connection for tinea pedis.  The Board considered 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the claim is 
denied.  


ORDER

Service connection for tinea pedis feet is denied. 


REMAND

The RO received a notice of disagreement submitted by the 
veteran in December 2004 concerning the November 2004 rating 
decision that denied service connection for an inadequate 
personality and acute brain syndrome. However, an SOC 
addressing these issues is not of record.  Since a notice of 
disagreement has been submitted with respect to this issue, 
an SOC should be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

The RO/AMC should issue a Statement of 
the Case regarding the issues entitlement 
to service connection for an inadequate 
personality and acute brain syndrome. The 
veteran should be apprised of his right 
to submit a substantive appeal as to this 
issues and to have his claim reviewed by 
the Board.

The case should thereafter be returned to the Board for 
further review, as appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


